Case 1:20-cv-03200-JRS-MPB Document 41 Filed 01/19/21 Page 1 of 4 PageID #: 361




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 AR RAZZAAQ RASHID BEY                                 )
                                                       )
        Plaintiff,                                     )
                                                       )
              v.                                       )       No. 1:20-cv-03200-JRS-MPB
                                                       )
 TYLER O. MOORE, et. al.                               )
                                                       )
        Defendants.                                    )

                     MEMORANDUM IN SUPPORT OF
     DEFENDANT ALLEN WILSON AND COMPETITION TOWING & RECOVERY
                         MOTION TO DISMISS

        Plaintiff’s complaint should be dismissed in its entirety as to Allen Wilson and

 Competition Towing & Recovery, with prejudice, as the Complaint fails to state a claim upon

 which relief can be granted.

                                            Introduction

        On October 19 of 2020, Plaintiff filed a Complaint. [Filing No. 1]. On November 2 of

 2020, Plaintiff filed what appears to be an Amended Complaint. [Filing No. 3] Because it is

 unclear to counsel whether Filing No. 3 was intended to be an Amended Complaint, Counsel will

 address both filings.

                                            Filing No. 1

        Filing No. 1 has very little discussion of either Allen Wilson or Competition Towing &

 Recovery. Both are listed as Defendants. [Filing No. 1 at 1-2]. The Plaintiff alleges, in

 Paragraph 12, that Allen Wilson and Competition Towing & Recovery have not made “any

 written response to the Affidavit of Truth from all parties involved sent certified mail return
Case 1:20-cv-03200-JRS-MPB Document 41 Filed 01/19/21 Page 2 of 4 PageID #: 362




 receipt to me. It has not been Honored nor answered.” [Filing No 1 at 3.] The Plaintiff then

 demands $75,000 in punitive and $75,000 in compensatory damages. [Filing No 1 at 6.]

          There is no other mention of Allen Wilson or Competition Towing & Recovery in Filing

 No. 1.

          Failing to respond to an Affidavit of Truth is not actionable. In the event that Plaintiff

 seeks discovery in his State Court criminal matter, this can be done in State Court. However,

 merely failing to respond to an “affidavit of truth” - without more - does not allege sufficient

 facts for the present cause of action.

                                              Filing No. 3

          Counsel assumes that Filing No. 3 is intended to serve as an amended complaint. Filing

 No. 3 also names both Allen Wilson and Competition Towing & Recovery as Defendants.

 [Filing No. 3 at 4.] The only mention of Allen Wilson and Competition Towing and Recovery is

 in Paragraph 21:

                 I proceeded to ask for his Oath of Office and Security blanket/bond
                 Numbers. Public Servant Jordan Buckley replied, “that there’s no
                 such thing, it doesn’t exist.” Ending with “NO!!! I don’t have one
                 and as far as his oath, to look it up, figure it out!” I exited to
                 COMPETITION TOWING & RECOVERY LLC, to pay $105
                 ransom to get my property back.

 [Filing No. 3 at 7]. Plaintiff then demands $75,000 from Allen Wilson. [Filing No. 3 at 14].

 There is no other mention of Allen Wilson or Competition Towing & Recovery in Filing No. 3.

          Concluding that a towing fee is “ransom” – without any additional facts to support this

 assertion – is not sufficient to allow the claim to proceed.

                                                Analysis

          A pleading requires “a short and plain statement of the claim showing that the pleader is

 entitled to relief” under Federal Rule of Civil Procedure 8. Ashcroft v. Iqbal, 556 U.S. 662, 677-
Case 1:20-cv-03200-JRS-MPB Document 41 Filed 01/19/21 Page 3 of 4 PageID #: 363




 78 (2009). A pleading that contains only a “the-defendant-unlawfully-harmed-me accusation” is

 not sufficient to meet the requirements of FRCP 8, but the Rule does not require detailed factual

 allegations either. Id. at 678. Rather, what is required is sufficient factual matter, accepted as

 true, that “state[s] a claim to relief that is plausible on its face.” Id. A pleading is not sufficient

 if it merely provides “‘labels and conclusions’ or ‘a formulaic recitation of the elements of the

 cause of action . . . ’” Id. To survive a motion to dismiss for failure to state a claim, the

 complaint must “provide the grounds of his entitlement to relief” by stating “factual allegations

 [that are] enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 555 (2007). “Threadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Despite the

 fact that the court must accept the Plaintiff’s factual allegations as true in reviewing a motion to

 dismiss, the court is not required “to accept as true a legal conclusion couched as a factual

 allegation.” Id. If the court cannot “infer more than the mere possibility of misconduct, the

 complaint has alleged—but it has not shown—that the pleader is entitled to relief.” Id.

                                               Conclusion

         The Plaintiff has alleged that Allen Wilson and/or Competition Towing & Recovery

 failed to respond to an affidavit of truth. The Plaintiff also concludes that “ransom” was

 charged, without alleging any facts to support this conclusion. This is not sufficient to allege a

 cause of action upon which relief can be granted. The claim against Allen Wilson and

 Competition Towing & Recovery should be dismissed with prejudice.

                                                          /s/ Jeff Cardella
                                                          Jeff Cardella - Atty. No. 27051-49
                                                          The Law Office of Jeff Cardella, LLC
                                                          333 N. Alabama St. # 357
                                                          Indianapolis, IN 46204
                                                          Phone: (317) 695-7700
Case 1:20-cv-03200-JRS-MPB Document 41 Filed 01/19/21 Page 4 of 4 PageID #: 364




                                                       Fax: (317) 454-1334
                                                       Email: jeffcardella@cardellalawoffice.com
                                                       Web: www.cardellalawoffice.com

                                CERTIFICATE OF SERVICE

         I hereby certify that on January 18 of 2021, a copy of the foregoing pleading was filed
 electronically by operation of the Court’s electronic filing system. Parties may access this filing
 through the Court’s system. I also certify that a copy of the foregoing was sent by US mail,
 postage prepaid, to:
         Ar Razzaaq Rashid Bey
         1524 North Purdum Street
         Kokomo, IN 46901

                                                               /s/ Jeff Cardella
                                                               Jeff Cardella
